Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 1 of 10 PageID 474




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SUSAN ROSS,

      Plaintiff,

v.                                                     Case No: 8:20-cv-2737-T-36SPF

REGAL CINEMAS, INC. and JANET
REHKA,

      Defendants.



                                       ORDER

      This cause is before the Court on the Court’s Order to Show Cause (Doc. 6) and

Defendants’ Response to Court’s Order to Show Cause (Doc. 10). On November 24,

2020, the Court directed Defendants, Regal Cinemas, Inc. (“Regal”) and Janet Rehka

(“Rehka”) (collectively “Defendants”), to show cause why this action should not be

remanded to state court for lack of subject matter jurisdiction because the amount in

controversy for diversity jurisdiction had not been sufficiently established and the

removal was untimely. Doc. 6. In response, Defendants provide a summary of medical

expenses totaling in excess of $67,000, arguing that the past medical bills, coupled with

Plaintiff’s claim for lost wages and pain and suffering, support that the amount in

controversy exceeds the $75,000 jurisdictional threshold. As for the timeliness of the

removal, Defendants concede the action was removed more than one year after the

initial filing, but they argue that Plaintiff’s bad faith excuses Defendants’ untimely
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 2 of 10 PageID 475




removal. While it appears that Defendants likely can demonstrate the amount in

controversy is satisfied for purposes of diversity jurisdiction, the Court finds that

Defendants nevertheless fail to establish Plaintiff’s bad faith to cure the late removal.

Accordingly, the Court will remand the action to the Sixth Judicial Circuit in and for

Pinellas County.

I.     BACKGROUND

       On December 30, 2017, Plaintiff Susan Ross (“Plaintiff”) was an invitee at

Regal Cinemas in Pinellas Park, Florida, when she fell on steps and suffered personal

injuries. Doc. 1-1. ¶ 10. On July 1, 2019, Plaintiff filed suit in state court against Regal

and “John or Jane Doe store manager,” alleging damages in excess of $15,000. Id. ¶

1; see also Doc. 1 at 1.

       On September 25, 2019, Regal filed its first petition for removal to federal court

based on diversity of citizenship. Id. at 2. Because Regal failed to establish the amount

in controversy exceeded $75,000, the court remanded the action to state court. Id.; see

also Doc. 11 in Ross v. Regal Cinemas Inc., Case No. 19-cv-2381-T-30JSS (M.D. Fla.

Oct. 17, 2019).

       On December 11, 2019, Regal filed a renewed petition for removal predicated

on diversity of citizenship. See Doc. 1 in Ross v. Regal Cinemas, Inc., Case No. 19-cv-

3038-T-36TGW (M.D. Fla.). On December 12, 2019, Regal withdrew its renewed

petition for removal stating it cannot yet establish the amount in controversy is

satisfied and requested the Court allow it to withdraw its renewed petition for removal

“for the time being.” Id. at Doc. 7.


                                             2
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 3 of 10 PageID 476




       On November 20, 2020, Regal sought removal for the third time with the filing

of its Second Renewed Notice of and Petition for Removal. Doc. 1. Regal alleges that

the parties are diverse because Plaintiff is a citizen of Michigan, 1 the individual

Defendant employee Janet Rehka is a citizen of Florida,2 and the corporate Defendant

Regal is a citizen of Tennessee. Doc. 1 at 2. Thus, there is complete diversity among

the parties. As for the amount in controversy, Regal states that it served a request for

admission to Plaintiff in the state court action, requesting that Plaintiff admit she is

seeking in excess of $75,000, and on November 2, 2020, Plaintiff finally admitted that

the amount in controversy exceeds $75,000 by admitting Defendant’s request. Id. at

3.

       Defendants supplement their allegations regarding the amount in controversy

by providing a summary of Plaintiff’s medical expenses from November 23, 2017

through March 27, 2018, that total $67,222.96. Doc. 10-1. Also, Defendants submit

evidence that Plaintiff is now seeking lost wages, despite previously indicating she was

not. Defendants provide a copy of Plaintiff’s interrogatory answers in which she states

that she is making a wage claim. Doc. 10-2. The signature page is not provided and

thus it is unclear when these answers were given, but in any event, Plaintiff testified in

her May 2020 deposition that she was seeking lost wages. Doc. 10-5 at 55–58.


1
  Plaintiff alleged in her initial and amended complaints that she was a resident of Pinellas
County, Florida at all material times, but Defendants learned at Plaintiff’s deposition taken
May 27, 2020 that she moved back to Michigan prior to the time the action was filed. Doc.
10 at 4; see also Doc. 10-5 at 6:2–11.
2
  In the Amended Complaint, Plaintiff alleges Rehka is the store manager for Regal and is a
resident of Pinellas County, Florida. Doc. 1-1, ¶ 5


                                             3
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 4 of 10 PageID 477




II.   LEGAL STANDARD

      Federal courts must sua sponte inquire into subject matter jurisdiction whenever

such jurisdiction may be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004);

accord Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[O]nce a

federal court determines that it is without subject matter jurisdiction, the court is

powerless to continue.”). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case, and cannot be waived

or otherwise conferred upon the court by the parties.” Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1000 (11th Cir. 1982). The bases for federal subject matter

jurisdiction are confined, as federal courts are “empowered to hear only those cases

within the judicial power of the United States as defined by Article III of the

Constitution or otherwise authorized by Congress.” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994).

      A defendant may remove a civil action from state court to the district court of

the United States for the district and division within which such action is pending,

provided the district court has jurisdiction. 28 U.S.C. § 1441(a). “A removing

defendant bears the burden of proving proper federal jurisdiction.” Leonard v. Enterprise

Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing Williams v. Best Buy Co., 269 F.3d

1316, 1318 (11th Cir. 2001)); see Univ. of S. Ala., 168 F.3d at 411–412 (“The burden of

establishing subject matter jurisdiction falls on the party invoking removal.”).

Congress granted district courts original subject matter jurisdiction over civil actions




                                           4
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 5 of 10 PageID 478




sitting in diversity. 28 U.S.C. § 1332. Diversity jurisdiction exists where the lawsuit is

between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs. Id. § 1332(a)(1). Each defendant must be diverse from

each plaintiff for diversity jurisdiction to exist under 28 U.S.C. § 1332. Univ. of S. Ala.,

168 F.3d at 412. When evaluating the existence of diversity jurisdiction for a removed

action, a court must look to whether diversity jurisdiction existed at the time of

removal. PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016).

       It is a removing defendant’s burden, as the party who invoked the court’s federal

jurisdiction by removing the action, to establish by a preponderance of the evidence

that the amount in controversy exceeds the jurisdictional threshold of $75,000. Lowery

v. Ala. Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007), cert. denied, 553 U.S. 1080

(2008). When considering the amount in controversy, district courts may “make

‘reasonable deductions, reasonable inferences, or other reasonable extrapolations,’”

but are not required to “suspend reality or shelve common sense in determining

whether” the papers establish the jurisdictional amount. Roe v. Michelin N. Am., Inc.,

613 F.3d 1058, 1061-62 (11th Cir. 2010). However, the court may not speculate as to

the amount in controversy. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754-55 (11th

Cir. 2010).

       Procedurally, removal is governed by 28 U.S.C. § 1446, which requires that the

notice of removal be filed “within 30 days after the receipt by the defendant . . . of a

copy of the initial pleading setting forth the claim for relief upon which such action or

proceeding is based . . .” 28 U.S.C. § 1446(b)(1). However, “if the case stated by the


                                             5
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 6 of 10 PageID 479




initial pleading is not removable,” then a notice of removal may be filed within thirty

days of the defendant’s receipt “of a copy of an amended pleading, motion, order or

other paper from which it may first be ascertained that the case is one which is or has

become removable.” Id. § 1446(b)(3). Where this latter method of removal is employed

in a diversity case, then the case may not be removed “more than 1 year after

commencement of the action,” unless the plaintiff acted in bad faith to prevent

removal. Id. § 1446(c)(1).

III.   DISCUSSION

       This action was initiated on July 1, 2019. Defendants’ petition for removal was

filed over sixteen months later, on November 20, 2020. The notice of removal is

untimely under 28 U.S.C. § 1446, which provides in relevant part that “[a] case may

not be removed under subsection (b)(3) on the basis of jurisdiction conferred by section

1332 more than 1 year after commencement of the action, unless the district court finds

that the plaintiff has acted in bad faith in order to prevent a defendant from removing

the action.” 28 U.S.C. § 1446(c)(1).

       In their response to the Court’s Order to Show Cause, Defendants argue that

Plaintiff has acted in bad faith, thereby excusing the untimeliness of Defendants’

removal. Doc. 10. Specifically, Defendants contend Plaintiff acted in bad faith

precluding them from timely removing this action because (1) Plaintiff initially refused

to admit she is seeking damages in excess of $75,000, and then later admitted it; (2)

pursuing a Florida resident John/Jane Doe in an attempt to destroy diversity; (3)

“misrepresenting” her Michigan citizenship as a Florida citizen in her pleadings; (4)


                                           6
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 7 of 10 PageID 480




changing sworn discovery responses regarding her lost wage claim; and (5) making

improper objections to Defendants’ discovery aimed at determining the jurisdictional

amount.

      The Court will address Defendants’ first and last arguments together as both

concern Plaintiff’s response to the requests for admissions. As stated in the Court’s

Order to Show Cause, attempts to establish the amount in controversy requirement for

diversity of citizenship jurisdiction through responses to requests for admissions have

been frequently rejected as insufficient by courts in this District. See Doc. 6 at 5

(collecting cases). Such response fails to offer a factual basis to establish that the

amount in controversy requirement is met and does not relieve defendants of their

obligation to establish facts supporting the existence of federal jurisdiction. See, e.g.,

Ernst v. Coca-Cola Refreshments USA, Inc., No. 8:18-cv-2482-T-33JSS, 2018 WL

7352152, at *1 (M.D. Fla. Oct. 10, 2018) (Covington, J.) (holding that a defendant,

relying solely on plaintiff’s admission, did not prove that the amount in controversy

had been met).

      Defendants have now proffered evidence by way of medical bills to support their

claim that the jurisdictional amount in controversy has been met. Of note, the medical

bills are from dates of service from March 2018 and earlier. Defendants do not state

when they first learned of these medical expenses and do not claim as a basis for bad

faith that Plaintiff withheld the amount of medical bills until after the one-year period

of time for removal (July 1, 2020) had passed. The amount of medical bills provide the

type of evidence usually required for demonstrating the jurisdictional amount.


                                            7
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 8 of 10 PageID 481




Plaintiff’s initial objection and then response to request for admissions is not pivotal

to the Court’s jurisdictional analysis. See e.g., Eckert v. Sears, Roebuck & Co., No. 8:13-

cv-2599-T-23EAJ, 2013 WL 5673511, at *2 (M.D. Fla. Oct. 17, 2013) (Merryday, J.)

(“plaintiff’s mere concession that the amount-in-controversy exceeds $75,000 is

insufficient because ‘[j]urisdictional objections cannot be forfeited or waived’”).

      Defendants next argue that Plaintiff named the store manager as a Defendant

in an effort to destroy diversity. In certain circumstances, a store manager may be held

individually liable. Under Florida law, to hold a company’s officer or agent

individually liable for a tort, a plaintiff must show that a duty was breached by the

officer or agent through personal, as opposed to technical or vicarious, fault. McElveen

v. Peeler, 544 So. 2d 270, 272 (Fla. 1st DCA 1989). To the extent that Plaintiff could

establish the store manager’s individual liability, then she may pursue a claim against

the manager individually. The Court draws no conclusions here as to Rehka’s liability.

Rather, the point is that pursuing a claim against a store manager individually does

not necessarily constitute bad faith, and Defendants’ argument to the contrary is

unavailing.

      On the issue of Plaintiff’s citizenship, Defendants claim that Plaintiff acted in

bad faith by pleading that she was a Florida resident. As a preliminary matter,

residency and citizenship are not the same. The Eleventh Circuit has repeatedly

stressed that “[c]itizenship, not residence, is the key fact that must be alleged . . . to

establish diversity for a natural person.” Taylor, 30 F.3d at 1367. A natural individual

is a citizen of the state in which he or she is domiciled. Plevin v. U.S. Bank Nat’l Ass’n


                                            8
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 9 of 10 PageID 482




for Fla. Mortg. Resolution Tr., Series 2014-4, No. 6:15-cv-412-Orl-41KRS, 2015 WL

12859413, at *1 (M.D. Fla. May 13, 2015) (Spaulding, M.J.) (citing McCormick v.

Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002)). “A person’s domicile is the place of

his true, fixed and permanent home and principal establishment, and to which he has

the intention of returning whenever he is absent therefrom.” McCormick, 293 F.3d at

1257 (internal quotations and alterations omitted). “Domicile is not synonymous with

residence; one may temporarily reside in one location, yet retain domicile in a previous

residence.” Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1341–42 (11th

Cir. 2011). The fact Plaintiff alleged she resided in Florida during the relevant time

frame does not constitute bad faith. In any event, Plaintiff’s Michigan citizenship

became apparent to Defendants when she was deposed in May 2020, which was still

within the one-year time frame for removal. Similarly, Defendants became aware

during Plaintiff’s May 2020 deposition that she was pursuing a wage claim. Thus, her

change in position did not prevent Defendants from timely removing this action prior

to July 1, 2020.

      Accordingly, it is hereby

       ORDERED and ADJUDGED:

      1.     This case is REMANDED to the Circuit Court for the Sixth Judicial

Circuit, in and for Pinellas County, Florida.

      2.     The Clerk is directed to transmit a certified copy of this Order to the Clerk

of the Sixth Judicial Circuit Court, in and for Pinellas County, Florida.




                                           9
Case 8:20-cv-02737-CEH-SPF Document 17 Filed 01/12/21 Page 10 of 10 PageID 483




        3.     The Clerk is further directed to terminate any pending deadlines and

 close this case.

        DONE and ORDERED in Tampa, Florida on January 12, 2021




 Copies furnished to:
 Counsel of Record
 Unrepresented Parties




                                         10
